353 F.2d 210
UNITED STATES of America ex rel. Albert H. WALLS, Appellant,v.David N. MYERS, Superintendent, State Correctional Institution, Graterford, Pennsylvania.
No. 15439.
United States Court of Appeals Third Circuit.
Submitted November 16, 1965.
Decided November 30, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Ralph C. Body, Judge.
Albert W. Walls, pro se.
Abner Silver, Philadelphia, Pa. (Joseph M. Smith, Asst. Dist. Atty., Chief, Appeals Division, F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated in Judge Body's opinion reported at 241 F.Supp. 11 (E.D.Pa.1965).